Exhibit 10.46







LOAN AGREEMENT




between




CITY OF BLUFFTON, INDIANA




and




INDIANA BIO-ENERGY, LLC










$22,000,000

CITY OF BLUFFTON, INDIANA

SUBORDINATE SOLID WASTE DISPOSAL FACILITY REVENUE BONDS,

SERIES 2007 A

(INDIANA BIO-ENERGY, LLC ETHANOL PLANT PROJECT)







Dated as of March 1, 2007







The amounts payable to the Issuer and certain other rights of the Issuer under
this Loan Agreement (except for Unassigned Rights) have been pledged and
assigned to U.S. Bank National Association, as Trustee under the Indenture of
Trust, dated as of March 1, 2007, between the Issuer and the Trustee. For the
purpose of perfecting the security interest of the Trustee in such amounts
payable and such rights assigned to the Trustee under the Indiana Uniform
Commercial Code - Secured Transactions, the counterpart of this Loan Agreement
actually delivered to the Trustee shall be deemed the original thereof.














--------------------------------------------------------------------------------

TABLE OF CONTENTS




SECTION

 

PAGE

 

 

 

Recitals

 

1

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

2

Section 2.01.

Representations, Warranties and Agreements of Issuer

2

Section 2.02.

Representations, Warranties and Agreements of Company

3

 

 

 

ARTICLE III

ACQUISITION, CONSTRUCTION, EQUIPPING, COMPLETION AND OPERATION OF PROJECT

4

Section 3.01.

Agreement to Acquire, Construct, Equip and Complete Project

4

Section 3.02.

Plans and Specifications

5

Section 3.03.

Records

5

Section 3.04.

Operation of Project

5

Section 3.05.

Right of Access to the Plant and Inspection of Records

5

Section 3.06.

Authorized Company Representative

6

Section 3.07.

Company to Repair, Replace, Rebuild or Restore

6

 

 

 

ARTICLE IV

ISSUANCE OF BONDS; LOAN TO COMPANY; OTHER OBLIGATIONS

7

Section 4.01.

Issuance of Bonds; Loan to Company

7

Section 4.02.

Issuance of Other Obligations

7

 

 

 

ARTICLE V

LOAN PAYMENTS; ADDITIONAL PAYMENTS

8

Section 5.01.

Loan Payments; Additional Payments

8

Section 5.02.

Payments Assigned; Obligation Absolute

9

Section 5.03.

Payment of Administration Expenses and Other Expenses

9

Section 5.04.

Payment of Taxes and Charges in Lieu Thereof..

9

 

 

 

ARTICLE VI

SPECIAL COVENANTS

10

Section 6.01.

Conversion, Consolidation and Merger.

10

Section 6.02.

Permits or Licenses

10

Section 6.03.

Arbitrage Covenant

10

Section 6.04.

Financing Statements

10

Section 6.05.

Covenants with Respect to Tax-Exempt Status of the Bonds

10

Section 6.06.

No Recourse to Issuer

11

Section 6.07.

Indemnification

11

Section 6.08.

Exemption from Personal Liability

11

Section 6.09.

Notice to Trustee of Certain Events

12

Section 6.10.

Debt Service Coverage

12

Section 6.11.

Insurance

12

 

 

 

ARTICLE VII

ASSIGNMENT

12

Section 7.01.

Conditions

12

Section 7.02.

Documents Furnished to Trustee

12

Section 7.03.

Limitation

12

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

13

Section 8.01.

Events of Default.

13

Section 8.02.

Force Majeure

14

Section 8.03.

Remedies

14

Section 8.04.

No Remedy Exclusive

14

Section 8.05.

Reimbursement of Attorneys’ Fees

14





i




--------------------------------------------------------------------------------






Section 8.06.

Waiver of Breach

15

 

 

 

ARTICLE IX

REDEMPTION OR PURCHASE OF BONDS

15

Section 9.01.

Redemption of Bonds

15

Section 9.02.

Obligation to Prepay

15

Section 9.03.

Compliance With Indenture

16

 

 

 

ARTICLE X

MISCELLANEOUS

16

Section 10.01.

Term of Agreement

16

Section 10.02.

Notices

16

Section 10.03.

Parties in Interest

16

Section 10.04.

Documents to be Delivered to the Trustee in Relation to the Closing

17

Section 10.05.

Amendments

17

Section 10.06.

Counterparts

17

Section 10.07.

Severability

17

Section 10.08.

Governing Law

17

 

 

 

Signatures

 

18

 

 

 

EXHIBIT A

Project Description

A-1

EXHIBIT B

Form of Notice of Completion

B-1








ii




--------------------------------------------------------------------------------




LOAN AGREEMENT




This LOAN AGREEMENT, dated as of March 1, 2007, is between CITY OF BLUFFTON,
INDIANA, a municipal corporation of the State of Indiana (the “Issuer”), and
INDIANA BIO­-ENERGY, LLC, a limited liability company organized and existing
under and by virtue of the laws of the State of Indiana (the “Company”).




RECITALS:




A. The Issuer is authorized by the provisions of Indiana Code Sections
36-7-11.9-1 et seq., as supplemented and amended, and Indiana Code Sections
36-7-12-1 et seq., as supplemented and amended (collectively, the “Act”) to
issue its revenue bonds for the purpose of financing “pollution control
facilities” (within the meaning of the Act) within the territorial jurisdiction
of the Issuer.




B. The governing body of the Issuer has, by ordinance adopted pursuant to and in
accordance with the provisions of the Act, authorized the financing of a portion
of the cost of acquiring, constructing and equipping certain solid waste
disposal facilities which constitute “pollution control facilities” (within the
meaning of the Act) and which are more particularly described in Exhibit A
hereto (the “Project”).




C. The Issuer proposes to issue its Subordinate Solid Waste Disposal Facility
Revenue Bonds, Series 2007A (Indiana Bio-Energy, LLC Ethanol Plant Project) (the
“Bonds”) in order to provide funds to loan to the Company for the purpose of
financing a portion of the costs of the Project, paying a portion of the
interest on the Bonds, funding a debt service reserve fund and paying certain
costs relating to the issuance of the Bonds.




D. The Bonds shall be issued under and pursuant to the Indenture of Trust, dated
as of March 1, 2007 (the “Indenture”), between the Issuer and U.S. Bank National
Association, as Trustee, pursuant to which the Issuer shall pledge and assign to
the Trustee certain rights of the Issuer hereunder.




E. Pursuant to this Agreement, the Issuer will loan the proceeds of the Bonds to
the Company to finance the foregoing costs, secured by (1) the Subordinate
Construction/Permanent Mortgage, Subordinate Security Agreement, Assignment of
Leases and Rents, Financing Statement and Fixture Filing dated as of March 1,
2007 from the Company to the Trustee (the “Subordinate Mortgage”) and (2) the
Subordinate Security Agreement dated as of March 1, 2007, from the Company to
the Trustee, as amended and supplemented from time to time (the “Subordinate
Security Agreement”), and the Company agrees to make, or cause to be made,
payments sufficient to pay when due (whether at stated maturity, by acceleration
or otherwise) the principal of and premium, if any, and interest on the Bonds.




F. The issuance, sale and delivery of the Bonds and the execution and delivery
of this Agreement and the Indenture have been in all respects duly and validly
authorized in accordance with the Act and the Bond Ordinance (as defined in the
Indenture).




In consideration of the respective representations and agreements contained in
this Agreement, the parties hereto agree as follows:




ARTICLE I

DEFINITIONS




All words and terms used but not otherwise defined in this Agreement, shall for
all purposes of this Agreement have the meanings specified in Article I of the
Indenture, unless the context clearly requires otherwise. In addition, the
following terms shall have the following meanings when used in this Agreement:




“Indenture” means the Indenture of Trust, dated as of March 1, 2007, between the
Issuer and the Trustee, relating to the issuance of the Bonds, as such Indenture
may be supplemented and amended from time to time as therein permitted.




The words “hereto,” “hereunder” and other words of similar import refer to this
Agreement as a whole.





1




--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS, WARRANTIES AND AGREEMENTS




Section 2.01. Representations, Warranties and Agreements of Issuer. The Issuer
represents, warrants and agrees that:




(a)

The Issuer (1) is a municipal corporation of the State, (2) has full power and
authority to enter into the transactions contemplated by this Agreement, the Tax
Agreement and the Indenture and to carry out its obligations under this
Agreement, the Tax Agreement and the Indenture, including the issuance of the
Bonds and (3) by proper corporate action has duly authorized the execution and
delivery of this Agreement, the Bonds, the Tax Agreement and the Indenture.




(b)

Under existing statutes and decisions, no taxes on income or profits are imposed
on the Issuer. The Issuer will not knowingly take or omit to take any action
reasonably within its control which action or omission would impair the
exclusion of interest paid on the Bonds from the federal gross income of the
owners of the Bonds. The Issuer will file or cause to be filed with the United
States Department of Treasury the information required by Section 149(e) of the
Code.




(c)

To the actual knowledge of the Issuer, neither the execution and delivery by the
Issuer of this Agreement, the Tax Agreement, the Bonds or the Indenture, nor the
consummation by the Issuer of the transactions contemplated by this Agreement,
the Tax Agreement, the Bonds or the Indenture, conflicts with, will result in a
breach of or default under or will (except with respect to the lien of the
Indenture) result in the imposition of any lien on any property of the Issuer
pursuant to the terms, conditions or provisions of any statute, ordinance,
resolution, order, rule, regulation, agreement or instrument to which the Issuer
is a party or by which it is bound.




(d)

Each of this Agreement, the Tax Agreement and the Indenture has been duly
authorized, executed and delivered by the Issuer and each constitutes the legal,
valid and binding special, limited obligation of the Issuer enforceable against
the Issuer in accordance with its terms.




(e)

To the actual knowledge of the Issuer, there is no litigation or proceeding
pending or threatened against the Issuer, or affecting it, which would adversely
affect the validity of this Agreement, the Tax Agreement, the Indenture or the
Bonds or the ability of the Issuer to comply with its obligations under this
Agreement, the Indenture, the Tax Agreement or the Bonds.




(f)

The Issuer hereby finds and determines that all requirements of the Act have
been complied with and that the financing of the Project through the issuance of
the Bonds will further the public purposes of the Act.




(g)

Pursuant to Indiana Code Section 36-7-12-16, no member of the City of Bluffton,
Indiana Economic Development Commission or the Common Council of the Issuer has
any pecuniary interest in any aspect of the proposed financing or in the
Company.




(h)

The Issuer will apply the proceeds from the sale of the Bonds as specified in
the Indenture, the Tax Agreement and this Agreement. So long as any of the Bonds
remain outstanding and except as may be authorized by the Indenture, the Issuer
will not issue or sell any bonds or obligations, other than the Bonds, the
principal of or premium, if any, or interest on which will be payable from the
Trust Estate.




(i)

To the actual knowledge of the Issuer, no approval, authorization or consent of
any governmental or public agency or authority or officer (other than those
which have been obtained) is required in connection with the execution and
delivery by the Issuer of this Agreement, the Indenture, the Tax Agreement or
the Bonds and other than those required under the securities laws of the United
States or any state or the Code, as to all of which no representation is made by
the Issuer.





2




--------------------------------------------------------------------------------

(j)

The Issuer has taken proper action to submit an Application for Volume Cap to
the Indiana Finance Authority and has received verification that the volume cap
was awarded in the amount of $22,000,000.




(k)

The Bonds are to be issued under and secured by the Indenture, pursuant to which
certain of the Issuer’s interests in this Agreement, and the revenues and income
to be derived by the Issuer pursuant to this Agreement, will be pledged and
assigned to the Trustee as security for payment of the principal, or premium, if
any, and interest on the Bonds. The Issuer covenants that it has not and will
not pledge or assign its interest in this Agreement, or the revenues and income
derived pursuant to this Agreement, excepting Unassigned Rights, other than to
the Trustee under the Indenture to secure the Bonds.




Concurrently with the Closing Date, the Issuer shall execute and deliver a
certificate reaffirming the foregoing representations, warranties and agreements
as of the date thereof.




Section 2.02. Representations, Warranties and Agreements of Company. The Company
represents, warrants and agrees that:




(a)

It is a corporation duly organized, validly existing and in good standing under
the laws of the State, is not in violation of any provision of its Articles of
Organization or Fifth Amended and Restated Operating Agreement, in each case as
the same have been amended, has full corporate power to own its properties and
conduct its business, and has the corporate power to enter into, and by proper
corporate action has duly authorized the execution and delivery of, this
Agreement, the Subordinate Mortgage, the Subordinate Security Agreement, the
Subordination Agreement and the Tax Agreement.




(b)

Neither the execution and delivery of this Agreement, the Subordinate Mortgage,
the Subordinate Security Agreement, the Subordination Agreement or the Tax
Agreement, the consummation of the transactions contemplated by each such
instrument, nor the fulfillment of or compliance with the terms and conditions
of this Agreement, the Subordinate Mortgage, the Subordinate Security Agreement,
the Subordination Agreement or the Tax Agreement conflicts with or will result
in a breach of any of the terms, conditions or provisions of any law or judgment
to which the Company or its property or assets are subject or of any corporate
restriction contained in its Articles of Organization or Fifth Amended and
Restated Operating Agreement, in each case as the same have been amended, or any
agreement or instrument to which the Company is now a party or by which it is
bound, or constitutes, with or without the giving of notice or lapse of time or
both, a default under any of the foregoing, or, except as set forth in the
Subordinate Mortgage and the Subordinate Security Agreement, results in the
creation or imposition of any lien, charge or encumbrance whatsoever upon any of
the property or assets of the Company under the terms of any instrument or
agreement.




(c)

This Agreement, the Subordinate Mortgage, the Subordinate Security Agreement,
the Subordination Agreement and the Tax Agreement have been duly and validly
authorized, executed and delivered by the Company and are legal, valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, usury or other similar laws affecting
the rights of creditors generally, equitable principles relating to the
availability of remedies and principles of public or governmental policy
limiting the enforceability of the indemnification and contribution provisions.




(d)

All orders and approvals have been received and will be in effect prior to the
Closing Date, and, no further consent, approval, authorization or order of, or
registration with, any court or governmental or regulatory agency or body is
required with respect to the Company for the execution, delivery and performance
by the Company of this Agreement, the Subordinate Mortgage, the Subordinate
Security Agreement, the Subordination Agreement and the Tax Agreement.




(e)

The Company has received an executed counterpart of the Indenture and hereby
consents to and approves of the provisions thereof.





3




--------------------------------------------------------------------------------

(f)

The information relating to the Project and use of the proceeds of the Bonds
furnished by the Company in writing to Chapman and Cutler LLP, as Bond Counsel,
in connection with the issuance of the Bonds, is, to the best of the Company’s
knowledge, true and correct in all material respects.




(g)

The Company does not, as of the date of issuance of the Bonds, reasonably expect
any use of moneys derived from the proceeds of the Bonds or any investment or
reinvestment thereof or from the sale of the Project which would cause the Bonds
to be classified as “arbitrage bonds” within the meaning of Section 148 of the
Code.




(h)

The Project constitutes and will constitute Exempt Facilities and consist of
those facilities described in Exhibit A hereto (as such Exhibit A is from time
to time amended or supplemented in accordance with Section 3.02), and the
Company shall not consent to any changes in the Project which would adversely
affect the qualification of the Project as “pollution control facilities” under
the Act or adversely affect the Tax-Exempt status of the Bonds. The Company
covenants that at all times when any Bonds are outstanding, the Project will be
geographically located in the corporate limits of the Issuer.




(i)

The Company will cooperate with the Issuer in filing or causing to be filed with
the United States Department of Treasury the information required by Section
149(e) of the Code.




(j)

There is no litigation or proceeding pending, or to the knowledge of the Company
threatened, against the Company which could adversely affect the validity of
this Agreement or the ability of the Company to comply with its obligations
under this Agreement, the Subordinate Mortgage, the Subordinate Security
Agreement, the Subordination Agreement or the Tax Agreement.




Concurrently with the Closing Date, the Company shall execute and deliver a
certificate reaffirming the foregoing representations, warranties and agreements
as of the Closing Date.




ARTICLE III

ACQUISITION, CONSTRUCTION, EQUIPPING,

COMPLETION AND OPERATION OF PROJECT




Section 3.01. Agreement to Acquire, Construct, Equip and Complete Project. The
Company will complete the acquisition, construction and equipping of the Project
as soon as practicable in accordance with the plans and specifications kept, and
as they may be revised, under Section 3.02. The Company will use the proceeds of
the Bonds, including investment income thereon, solely in accordance with the
provisions of the Indenture, this Agreement, the Tax Agreement and the Project
Certificate. The Issuer does not represent that the proceeds of the Bonds will
be sufficient to pay the costs of completing the Project. If the proceeds from
the Bonds are not sufficient for completion of the Project, the Company will
complete the Project with its own funds (or will borrow funds necessary for such
completion) and will not thereby be entitled to reimbursement of any amount from
the Issuer, the Trustee or any Bondholder or to any reduction in any amounts
payable by the Company hereunder.




Subject to the Subordinate Mortgage and the Subordinate Security Agreement, the
Company may at its own expense cause a portion of the Project to be remodeled or
cause such substitutions, modifications and improvements to be made to a portion
of the Project from time to time as the Company, in its discretion, may deem to
be desirable for its uses and purposes, which remodeling, substitutions,
modifications and improvements shall be included under the terms of this
Agreement as part of the Project and subject to the lien and security interest
of the Subordinate Mortgage and the Subordinate Security Agreement.




Within seven Business Days after the Completion Date, the Company shall provide
the Notice of Completion to the Trustee and the Issuer, which shall be
substantially in the form as attached hereto as Exhibit B.





4




--------------------------------------------------------------------------------

Section 3.02. Plans and Specifications. Subject to the provisions of the next
paragraph, the Company may make, authorize or permit changes or amendments in
the components of the Project or may determine not to complete any portion of
the Project for which Bond proceeds (and investment income thereon) are
available, or may finance such portion of the Project from any other source;
provided, however, that Bond proceeds (and investment income thereon) otherwise
allocable to such portion of the Project must be used either (i) to pay costs of
the remaining parts of the Project, (ii) to pay the cost of other solid waste
disposal facilities qualifying under the Act and the Code, subject to the
provisions of this Section and with the approval of the Issuer, or (iii) to pay
or redeem principal on the Bonds in accordance with the provisions of this
Agreement and the Indenture, provided that in the case of (ii) or (iii), the
Company shall have received a Favorable Opinion of Bond Counsel with respect to
such application. If the Company determines not to complete any portion of the
Project or to fund such portion of the Project from any other source, such
portion of the Project shall no longer be deemed to be within the meaning of the
term “Project” for any purpose of this Agreement or the Indenture.




If the Company and the Issuer consider it necessary or desirable to supplement
or amend Exhibit A to this Agreement to reflect changes in the description of
the Project, such supplement or amendment will not be considered as an amendment
to this Agreement requiring the consent of any Owner or the Trustee for the
purposes of Article XI of the Indenture.




No change or amendment in the components of the Project pursuant to the terms of
this Section shall be made if such change or amendment causes the weighted
average economic life of the Project to be reduced unless the Company shall have
delivered to the Trustee a Favorable Opinion of Bond Counsel with respect to
such change or amendment. A copy of each such change in or amendment to Exhibit
A hereof shall be filed promptly with the Issuer and the Trustee. In addition,
the Company shall deliver to the Issuer a certificate of an Authorized Company
Representative detailing the proposed changes.




Section 3.03. Records. The Company will maintain such records in connection with
the acquisition, construction and equipping of the Project as are required to
permit ready identification of the Project and the items of Project Costs.




Section 3.04. Operation of Project. So long as the Company owns the Project and
the Bonds are outstanding, the Project will be operated as “pollution control
facilities” as contemplated by the Act and as solid waste disposal facilities as
contemplated by Section 142(a)(6) of the Code. To the extent that such
definitions are amended after the date of this Agreement, the Company will use
its reasonable best efforts to operate the Project in accordance with such
amendments or changes; provided, however, that the Company’s failure to operate
the Project in such manner will not, in and of itself, constitute a default
under this Agreement and further provided, that in the event of a conflict
between the provisions of this Section and the provisions of Section 6.05,
Section 6.05 shall control.




Section 3.05. Right of Access to the Plant and Inspection of Records. The
Company agrees that during the term of this Agreement the Issuer, the Trustee
and the duly authorized agents of either of them shall have the right (but not
any duty or obligation) at all reasonable times during normal business hours to
inspect the records maintained by the Company pursuant to Section 3.03 and to
enter upon the site of the Plant to examine and inspect the Plant; provided,
however, that this right is subject to federal and State laws and regulations
applicable to the site of the Plant. The rights of inspection and access hereby
reserved to the Issuer and the Trustee may be exercised only after the Issuer,
the Trustee or such agent shall have executed a secrecy agreement if requested
by the Company in the form then currently used by Company, and nothing contained
in this Section or in any other provision of this Agreement shall be construed
to entitle the Issuer or the Trustee to any information or inspection involving
the confidential know-how of the Company.





5




--------------------------------------------------------------------------------

Section 3.06. Authorized Company Representative. The Company shall appoint an
Authorized Company Representative (who, until another person or officer is
designated, shall be the Treasurer of the Company) for the purpose of acting on
behalf of the Company and taking all actions and making all certifications
required to be taken and made by an Authorized Company Representative under the
provisions of this Agreement and the Indenture, and shall appoint alternate
Authorized Company Representatives to take any such action or make any such
certification if the same is not taken or made by the Authorized Company
Representative. In the event any of said persons, or any successor appointed
pursuant to the provisions of this Section, should resign or become unavailable
or unable to take any action or make any certificate provided for in this
Agreement or the Indenture, another Authorized Company Representative or
alternate Authorized Company Representative shall thereupon be appointed by the
Company. If the Company fails to make such designation within 10 days following
the date when the then incumbent resigns or becomes unavailable or unable to
take any of the said actions, the Treasurer of the Company shall serve as the
Authorized Company Representative.




Whenever under the provisions of this Agreement or the Indenture the approval of
the Company is required or the Issuer is required to take some action at the
request of the Company, such approval or such request shall be made by the
Authorized Company Representative or alternate Authorized Company Representative
unless otherwise specified in this Agreement or the Indenture, and the Issuer or
the Trustee shall be authorized to act on any such approval or request.




Section 3.07. Company to Repair, Replace, Rebuild or Restore. To the extent not
inconsistent with any agreement between the Company and the Senior Lender, if
there are any Outstanding Bonds when all or any part of the Plant is taken by
eminent domain or threat thereof, or destroyed or damaged, the Company shall
comply with the provisions of the Subordinate Mortgage, and the following
subsections shall also apply:




(a)

Immediately after all or any part of the Plant is taken by eminent domain or
threat thereof, or destroyed or damaged, the Company shall notify the
Independent Engineer, the Trustee and the Issuer in writing of such event.




(b)

If the condemnation award or insurance claim is less than $100,000, the Trustee
shall pay the Net Proceeds, subject to the provisions of the Senior Mortgage, to
the Company. The Company shall proceed promptly to replace, repair, rebuild and
restore the Plant to substantially the same condition as existed before the
taking or event causing the damage or destruction, with such changes,
alterations and modifications (including substitution or addition of other
property) as may be desired by the Company and will be suitable for continued
operation of the Plant for the business purposes of the Company, and the Company
will pay all costs thereof. If the Net Proceeds are not sufficient to pay such
costs in full, the Company shall pay that portion of the cost in excess of the
amount of the Net Proceeds and shall complete such repair, replacement,
rebuilding or restoration as provided in Section 5.02(d) of the Indenture.




(c)

If the condemnation award or insurance claim is $100,000 or more, all Net
Proceeds of the condemnation award or insurance claim, subject to the provisions
of the Senior Mortgage, shall be retained by the Trustee, deposited in the
Condemnation and Awards Fund and disbursed therefrom in accordance with the
Subordinate Mortgage and Section 5.02(d) of the Indenture, subject to all of the
following conditions precedent:




(i)

there shall be no Event of Default in existence at the time of any disbursement
of the insurance or condemnation proceeds, unless such Event of Default would be
cured upon the application of such Net Proceeds; provided, however, this
condition precedent shall be waived if the Trustee is otherwise directed by the
Owners of a majority in aggregate principal amount of the Bonds Outstanding;




(ii)

the Company shall have determined, based upon a certificate of an Independent
Engineer, that the cost of restoration, repair and rebuilding is and will be
equal to or less than the amount of insurance or condemnation proceeds and other
funds deposited by the Company with the Trustee; and





6




--------------------------------------------------------------------------------

(iii)

the Company shall have determined, based upon a certificate of an Independent
Engineer, that the restoration, repair and rebuilding can be completed in
accordance with plans and specifications approved by Independent Engineer (such
approval not to be unreasonably withheld), in accordance with codes and
ordinances.




The Company hereby agrees that the Trustee shall apply amounts in the
Condemnation and Awards Fund in accordance with the Subordinate Mortgage and
Section 5.02(d) of the Indenture.




(d)

The Company shall not, by reason of the payment of any costs of repair,
rebuilding, replacement or restoration, be entitled to any reimbursement from
the Issuer or any abatement or diminution of the amounts payable hereunder.




(e)

All buildings, improvements and equipment acquired in the repair, rebuilding,
replacement or restoration of the Plant, together with any interests in land
acquired by the Company necessary for such restoration, shall be deemed a part
of the Plant and available for use and occupancy by the Company without the
payment of any additional amounts other than those provided herein except as
otherwise allowed herein, provided that no land, interest in land, buildings or
improvements shall be acquired subject to any lien or encumbrance except as
otherwise allowed herein.




ARTICLE IV

ISSUANCE OF BONDS; LOAN TO COMPANY; OTHER OBLIGATIONS




Section 4.01. Issuance of Bonds; Loan to Company. In order to finance a portion
of the costs of the Project, the Issuer will issue, sell and deliver the Bonds
to the initial purchasers thereof and deposit the proceeds of the Bonds with the
Trustee as provided in Article V of the Indenture. Such deposit shall constitute
a loan by the Issuer to the Company under this Agreement. The obligations of the
Company under this Agreement, including specifically the obligation to make Loan
Payments as provided in Section 5.01(a) hereof are absolute and unconditional
and shall be secured by the Subordinate Mortgage and the Subordinate Security
Agreement. The Issuer authorizes the Trustee to disburse the proceeds of the
Bonds in accordance with Section 5.02 of the Indenture. The Company hereby
approves the Indenture and the issuance by the Issuer of the Bonds and all of
the terms and conditions thereof.




Section 4.02. Issuance of Other Obligations. While any of the Bonds are
outstanding, the Company agrees not to incur any indebtedness except for the
Senior Loan, this Agreement and any debt as described in the immediately
succeeding sentence. The Company shall have the right to incur Additional Senior
Indebtedness in a principal amount of up to $20,000,000. Additional Senior
Indebtedness may be secured by a mortgage lien having priority over the lien of
the Subordinate Mortgage and the Subordinate Security Agreement and creditors
holding Additional Senior Indebtedness (the “Additional Senior Lenders”) may
have the right to receive payment of regularly scheduled debt service payments
before payments may be made with respect to the Bonds.




The Company shall only be permitted to incur Additional Senior Indebtedness if
the Company provides to the Trustee the written certification of an independent
public accountant stating that either (a) during the two years immediately
preceding the date on which the Additional Senior Indebtedness will be incurred,
the Debt Service Coverage Ratio, calculated as though the proposed Additional
Senior Indebtedness had been outstanding during such period, would not have been
less than 1.25 to 1 or (b) that for the five years immediately succeeding the
date on which the Additional Senior Indebtedness will be incurred, the Debt
Service Coverage Ratio, taking into account the Additional Senior Indebtedness
to be incurred, is expected to be not less than 1.25 to 1. Upon receipt of the
certification described above, and a Favorable Opinion of Bond Counsel stating
that all conditions to the incurrence of such Additional Senior Indebtedness
under the Agreement and the Indenture have been met and that the incurrence of
such Additional Senior Indebtedness will not affect the Tax-Exempt status of
interest on the Bonds, the Trustee will execute a subordination agreement in
favor of the Additional Senior Lenders providing such Additional Senior
Indebtedness. The Issuer and the Company hereby direct the Trustee to enter into
any necessary subordination agreement with Additional Senior Lenders to cause
the Additional Senior Indebtedness to have priority over the Bonds.





7




--------------------------------------------------------------------------------

ARTICLE V

LOAN PAYMENTS; ADDITIONAL PAYMENTS




Section 5.01. Loan Payments; Additional Payments. (a) In consideration of and in
repayment of the Loan, the Company shall, under all circumstances, make or cause
to be made, as Loan Payments, to the Trustee for the account of the Issuer,
payments in immediately available funds which correspond, as to time, and are
equal in amount as of the Loan Payment date, to the corresponding payment of
principal of, premium, if any, and interest due on the Bonds and which are
secured by the Subordinate Mortgage and the Subordinate Security Agreement. The
Company agrees to make payments to the Trustee in the amounts and at the times
so as to enable the Trustee to make the deposits required by Section
5.03(a)(i)(3) and 5.03(a)(i)(4) of the Indenture. All Loan Payments received by
the Trustee shall be held and disbursed in accordance with the provisions of the
Indenture and this Agreement for the application to the payment of principal of,
premium, if any, and interest on the Bonds.




The Company shall be entitled to a credit against the Loan Payments required to
be made to the extent provided in the Indenture, including as set forth in
Section 5.03(a)(i)(3).




(b) The Company shall pay or cause to be paid to the Trustee, as Additional
Payments hereunder, the Administration Expenses within 30 days after receipt of
a bill therefore, for application as provided in this Agreement and the
Indenture.




The Company may, without creating a default hereunder, contest in good faith the
reasonableness of any such Administration Expense claimed to be due to the
Issuer or any Securities Depository.




The Company shall also pay to the Trustee, as Additional Payments hereunder,
amounts and at the times necessary to cure any “deficiency” in the Debt Service
Reserve Fund, as described in Section 5.03(c)(ii).




In the event the Company should fail to pay or cause to be paid any
Administration Expenses as provided herein when due, the payment in default
shall continue as an obligation of the Company until the amount in default shall
have been paid together with interest thereon during the default period at the
interest rate for any Trustee advances pursuant to the Indenture.




(c) In the event the Company shall fail to make any Loan Payment or an
Additional Payment in order to satisfy a deficiency in the Debt Service Reserve
Fund, the payment so in default shall continue as an obligation of the Company
under this Agreement until the amount in default shall have been fully paid, and
the Company will pay interest on any overdue amount with respect to principal of
such Bond and, to the extent permitted by law, on any overdue amount with
respect to premium, if any, and interest on such Bond, at the interest rate then
borne by such Bond until paid.




(d) If the Company has deposited moneys and/or Government Obligations pursuant
to Section 7.01 of the Indenture, and thereafter the Bonds become subject to
mandatory redemption upon a Determination of Taxability (as defined in Section
9.02 herein) and there are insufficient moneys available under the Indenture to
effect such redemption, the Company covenants and agrees to pay to the Trustee
under the Indenture any such deficiency amount as is necessary to redeem such
Bonds on the date fixed for redemption.





8




--------------------------------------------------------------------------------

Section 5.02. Payments Assigned; Obligation Absolute. It is understood and
agreed that the Loan Payments are pledged and assigned by the Issuer to the
Trustee pursuant to the Indenture, and that all right, title and interest of the
Issuer hereunder (except for Unassigned Rights) are pledged and assigned to the
Trustee pursuant to the Indenture. The Company assents to such pledge and
assignment and agrees that the obligation of the Company to make the Loan
Payments shall be absolute, irrevocable and unconditional and shall not be
subject to cancellation, termination or abatement, or to any defense other than
payment, or to any right of setoff, counterclaim or recoupment arising out of
any breach under this Agreement or the Indenture or otherwise by the Company,
the Trustee, the Registrar or any other party, and, further, that the Loan
Payments and the other payments due hereunder shall continue to be payable at
the times and in the amounts herein and therein specified whether or not the
Plant, or any portion thereof, shall have been destroyed by fire or other
casualty, or title thereto, or the use thereof, shall have been taken by the
exercise of the power of eminent domain, and that there shall be no abatement of
or diminution in any such payments by reason thereof, whether or not the Plant
shall be used or useful and whether or not any applicable laws, regulations or
standards shall prevent or prohibit the use of the Plant or for any other
reason. The Issuer shall, by the Indenture, grant a security interest to the
Trustee, its successors in trust and its and their assigns forever, in all of
its rights to and interest in the Revenues including, without limitation, all
Loan Payments and other amounts receivable by or on behalf of the Issuer under
the Agreement in respect of repayment of the Loan. The Company hereby agrees and
consents to that grant of a security interest. The Issuer and the Company direct
the Trustee to enter into the Subordination Agreement. The Company shall furnish
the Subordinate Security Agreement and the Subordinate Mortgage to the Trustee,
as the assignee of the Issuer.




Section 5.03. Payment of Administration Expenses and Other Expenses. The Company
shall direct the Trustee to pay, within 30 days after receipt of a bill
therefor, all of the Administration Expenses of the Issuer, the Trustee, the
Registrar and the Securities Depository under the Indenture directly to each
such entity; provided that the Authorized Company Representative shall have
approved such expenses in writing prior to their occurrence. No fee will be paid
by the Company to the City of Bluffton, Indiana Economic Development Commission
in connection with the issuance of the Bonds. The Company shall also pay all
other reasonable fees and expenses incurred in connection with the issuance of
the Bonds, including, but not limited to, all costs associated with any
discontinuance of the book-entry system described in Section 2.10 of the
Indenture. The obligations of the Company under this Section 5.03 shall survive
the termination of this Agreement.




Section 5.04. Payment of Taxes and Charges in Lieu Thereof. (a) The Company
covenants and agrees that it will, from time to time, promptly pay and discharge
or cause to be paid and discharged when due the Company’s share of all taxes,
assessments, levies, duties, imposts and governmental, utility and other charges
lawfully imposed upon the Plant or any part thereof or upon income and profits
thereof or any payments hereunder.




(b) The Company shall pay or cause to be satisfied and discharged or make
adequate provision to satisfy and discharge (including the provisions of
adequate bonding therefor) within 60 days after the same shall accrue, any lien
or charge upon the Loan Payments, and all lawful claims or demands for labor,
materials, supplies or other charges which, if unpaid, might be or become a lien
thereon.




(c) Notwithstanding subsections (a) and (b) of this Section, the Company may, at
its expense and in its own name and behalf or in the name and behalf of the
Issuer, in good faith contest any such liens, taxes, assessments and other
charges and, in the event of any such contest, may permit such liens, taxes,
assessments or other charges so contested to remain unpaid during the period of
such contest and any appeal therefrom; provided further that during such period
enforcement of such contested item is effectively stayed, unless by nonpayment
of any such items the lien of the Indenture as to the amounts payable hereunder
will be materially endangered, in which event the Company shall promptly pay and
cause to be satisfied and discharged all such unpaid items. The Issuer will
cooperate fully with the Company in any such contest.





9




--------------------------------------------------------------------------------

ARTICLE VI

SPECIAL COVENANTS




Section 6.01. Conversion, Consolidation and Merger. The Company covenants that
during the term hereof it will not convert to, will not transfer all or
substantially all of its assets to, and will not consolidate with or merge into,
another limited liability company, corporation or other entity; provided that
the Company may consolidate with or merge into another domestic limited
liability company or corporation (i.e., a limited liability company or
corporation organized and existing under the laws of one of the states of the
United States or the District of Columbia), or transfer to another domestic
limited liability company or corporation all or substantially all of its assets;
provided that the surviving, resulting or transferee limited liability company
or corporation, as the case may be, if it is other than the Company, (i) is a
domestic limited liability company or corporation as aforesaid and qualified to
do business in the State, and (ii) assumes in writing all of the obligations of
the Company under this Agreement, the Tax Agreement, the Subordination
Agreement, the Subordinate Mortgage and the Subordinate Security Agreement. The
Company shall within 15 days after the execution thereof, furnish to the Issuer
and the Trustee appropriate documentation demonstrating that the surviving,
resulting or transferee limited liability company or corporation, as the case
may be, has a Net Worth at least equal to the Net Worth of the Company prior to
such transfer, merger or consolidation, is a domestic limited liability company
or corporation, is qualified to do business in the State, and has assumed in
writing all of the obligations of the Company under this Agreement, the Tax
Agreement, the Subordination Agreement, the Subordinate Mortgage and the
Subordinate Security Agreement.




Section 6.02. Permits or Licenses. In the event that it may be necessary for the
proper performance of this Agreement on the part of the Company or the Issuer
that any application or applications for any permit or license to do or to
perform certain things be made to any governmental or other agency by the
Company or the Issuer, the Company and the Issuer each shall, upon the request
of either, execute such application or applications.




Section 6.03. Arbitrage Covenant. The Company covenants and represents to the
Issuer and to and for the benefit of the Owners that so long as any of the Bonds
remain Outstanding, moneys on deposit in any fund in connection with the Bonds,
whether such moneys were derived from the proceeds of the sale of the Bonds or
from any other sources, will not be used in a manner which will cause the Bonds
to be “arbitrage bonds” within the meaning of Section 148 of the Code and any
lawful regulations promulgated thereunder, as the same exist on this date or may
from time to time hereafter be amended, supplemented or revised. The Company
also covenants for the benefit of the Beneficial Owners to comply with all of
the provisions of the Tax Agreement. The Company reserves the right, however, to
make any investment of such moneys permitted by State law, if, when and to the
extent that said Section 148 or regulations promulgated thereunder shall be
repealed or relaxed or shall be held void by final judgment of a court of
competent jurisdiction, but only upon receipt of a Favorable Opinion of Bond
Counsel with respect to such investment.




Section 6.04. Financing Statements. The Company shall, to the extent required by
law, file and record, refile and re-record, or cause to be filed and recorded,
refiled and re-recorded, all documents or notices, including the financing
statements and continuation statements, referred to in Section 4.04 of the
Indenture. The Issuer shall cooperate fully with the Company in taking any such
action.




Section 6.05. Covenants with Respect to Tax-Exempt Status of the Bonds. The
Company covenants for the benefit of the Owners of the Bonds and the Issuer that
it (a) has not taken, and will not take or permit to be taken on its behalf, any
action which would adversely affect the Tax-Exempt status of the Bonds and (b)
will take, or require to be taken, such actions as may, from time to time, be
required under applicable law or regulation to continue to cause the Bonds to be
Tax-Exempt.




The Company acknowledges that in the event of an examination by the Internal
Revenue Service of the exclusion of interest on the Bonds from the gross income
of the owners thereof for federal income tax purposes, the Issuer may be treated
as the “taxpayer” in such examination and agrees that it will respond, and will
direct the Issuer to respond, in a commercially reasonable manner to any
inquiries from the Internal Revenue Service in connection with such an
examination. The Issuer covenants that it will cooperate with the Company, at
the Company’s expense and at its direction, in connection with such examination.





10




--------------------------------------------------------------------------------

Section 6.06. No Recourse to Issuer. The Issuer will not be obligated to pay the
Bonds except from Loan Payments made by the Company under this Agreement. The
issuance of the Bonds will not directly or indirectly or contingently obligate
the Issuer or the State to levy or pledge any form of taxation whatever. The
Bonds do not now and shall never constitute a charge against the general credit
of the Issuer.




Section 6.07. Indemnification. The Company releases the Issuer (including any
person at any time serving as an officer of the Issuer) and the Trustee from,
agrees that the Issuer (including any person at any time serving as an officer
of the Issuer) and the Trustee shall not be liable for, and agrees to indemnify
and hold the Issuer (including any person at any time serving as an officer of
the Issuer) and the Trustee harmless from: (i) any liability for any loss or
damage to property or any injury to, or death of, any person that may be
occasioned by any cause whatsoever pertaining to the Plant, or (ii) any
liabilities, losses or damages, or claims therefore, arising out of the failure,
or claimed failure, of the Subordinate Mortgage or the Subordinate Security
Agreement, including, in each such case, any attorneys’ fees or expenses. The
Company agrees to indemnify and hold the Issuer (including any person at any
time serving as an officer of the Issuer) and the Trustee harmless to the
fullest extent permitted by law from any losses, costs, charges, expenses
(including attorneys’ fees and expenses), judgments and liabilities incurred by
it or them, as the case may be, in connection with any action, suit or
proceeding instituted or threatened in connection with the transactions
contemplated by this Agreement; provided, however, that such indemnification
shall not extend with respect to the Issuer to any such losses, costs, charges,
expenses, judgments or liabilities arising out of or based upon any untrue
statement contained under the heading “The Issuer” or under the heading
“Litigation” (but only insofar as it relates to litigation pending or threatened
against the Issuer) in the official statement or preliminary official statement
(as both may be amended from time to time) utilized in connection with the
offering for sale of the Bonds, or with respect to the Trustee, to any such
losses, costs, damages, expenses, judgments or liabilities arising out of any
breach by the Trustee of its obligations under the Indenture or for bad faith or
negligence on the part of the Trustee. If any such claim is asserted, the
Issuer, any individual indemnified herein or the Trustee, as the case may be,
will give prompt notice to the Company and the Company will assume the defense
thereof, with full power to litigate, compromise or settle the same in its sole
discretion, it being understood that neither the Trustee, the Issuer nor any
indemnified individual will settle or consent to the settlement of the same
without the written consent of the Company. The obligation of the parties under
this Section 6.07 shall survive the termination of this Agreement.




The Company agrees to pay to, or on behalf of, the Issuer such reasonable costs
and expenses, including legal fees, as may be incurred by the Issuer in
performing its covenants under this Agreement and under the Indenture to the
extent not paid from the proceeds of any Bonds, provided that upon the
assumption by the Company of the defense of any asserted claim as aforesaid, the
Company will not be liable to any indemnified party hereunder for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof, other than reasonable costs of investigation.




Section 6.08. Exemption from Personal Liability. (a) No recourse under or upon
any obligation, covenant or agreement created by this Agreement, or for any
claim based thereon or otherwise in respect thereof, shall be had against any
incorporator, organizer, stockholder, member, director, officer or employee, as
such, past, present or future, of the Company or of any predecessor or successor
limited liability company or corporation, either directly or through the
Company, whether by virtue of any constitution, statute or rule of law, or by
the enforcement of any assessment or penalty or otherwise; it being expressly
understood that this Agreement is solely a company obligation, and that no such
personal liability whatever shall attach to, or is or shall be incurred by, the
incorporators, organizers, stockholders, members, directors, officers or
employees, as such, of the Company or any predecessor or successor limited
liability company or corporation, or any of them, under or by reason of the
obligations, covenants or agreements contained in this Agreement or implied
therefrom; and that any and all such personal liability, either at common law or
in equity or by constitution or statute, of, and any and all such rights and
claims against, every such incorporator, organizer, stockholder, director,
officer, member or employee, as such, under or by reason of the obligations,
covenants or agreements contained in this Agreement, or implied therefrom, are
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of this Agreement.





11




--------------------------------------------------------------------------------

(b) No recourse shall be had for the payment of the principal of or interest on
any of the Bonds or for any claim based thereon or upon any obligation, covenant
or agreement contained herein or in the Indenture or in any other document
executed by the Issuer in connection with the transaction contemplated by this
Agreement, against any past, present or future officer, employee or agent of the
Issuer, or through the Issuer, or any successor corporation, under any rule of
law or equity, statute or constitution or by the enforcement of any assessment
or penalty or otherwise, and all such liability of any such officer, employee or
agent as such is hereby expressly waived and released as a condition of and in
consideration for the execution of this Agreement, the Indenture and the
issuance of any of the Bonds.




Section 6.09. Notice to Trustee of Certain Events. If, at any time during the
term of this Agreement, the Company changes its state of organization or
incorporation, changes its form of organization, changes its name, or takes any
other action which could affect the proper location for filing of Uniform
Commercial Code financing statements or continuation statements or which could
render existing filings seriously misleading or invalid, the Company shall
immediately provide written notice of such change to the Issuer and the Trustee
and thereafter promptly deliver to the Issuer or the Trustee such additional
information or documentation regarding such change as the Issuer or the Trustee
respectively may reasonably request for the purpose of amendment and/or
refiling, at the expense of the Company, as may be reasonably determined to be
necessary by the Issuer or the Trustee or their respective attorneys.




Section 6.10. Debt Service Coverage. Commencing in the Company’s first full
fiscal year following the commencement of the operation of the Plant, and in
each fiscal year thereafter while the Bonds are Outstanding, the Company
covenants to take all action required to have and maintain a Debt Service
Coverage Ratio of not less than 1.25:1 based upon the audited financial
statements of the Company; provided, however, that a failure to maintain such
Debt Service Coverage Ratio for any fiscal year shall not be an “Event of
Default” under Section 8.01 hereof so long as the Senior Lender has waived
compliance with said debt service coverage requirements under the Senior Loan
Agreement and the Company is not in default with respect to any payments due
under this Agreement.




Section 6.11. Insurance. The Company shall maintain insurance with financially
sound and reputable insurance companies in such amounts and covering such risks
as are usually carried by entities engaged in similar businesses and owning
similar properties in the same general areas in which the Company operates, and
make such increases in the type of amount or coverage as appropriate to reflect
the risks covered by such insurance, provided that in any event the Company will
maintain workers’ compensation insurance, property insurance and comprehensive
general liability insurance reasonably meeting the foregoing requirements. The
Company shall maintain, at a minimum, directors and officers liability
insurance, commercial liability insurance, business interruption insurance,
builder’s risk insurance, and general commercial property insurance. All such
policies insuring any collateral for the Company’s obligation under this
Agreement or the Subordinate Mortgage shall have lender or mortgagee loss
payable clauses or endorsements in form and substance acceptable to Trustee.
Each insurance policy covering Collateral shall be in compliance with the
requirements of the Subordinate Security Agreement.




ARTICLE VII

ASSIGNMENT




Section 7.01. Conditions. The Company’s interest in this Agreement may be
assigned in whole or in part by the Company to another entity, subject, however,
to the conditions that such assignment shall not relieve (other than as
described in Section 6.01) the Company from primary liability for its
obligations to make the Loan Payments or for any other of its obligations
hereunder.




Section 7.02. Documents Furnished to Trustee. The Company shall, within 30 days
after the delivery of the agreements or other documents effectuating any
assignment pursuant to Section 7.01, furnish to the Issuer and the Trustee a
true and complete copy thereof.




Section 7.03. Limitation. This Agreement shall not be assigned in whole or in
part, except as provided in this Article VII or in Section 5.02 or Section 6.01
herein.





12




--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES




Section 8.01. Events of Default. Each of the following events shall constitute
and is referred to in this Agreement as an “Event of Default”:




(a)

a failure by the Company to make when due any Loan Payment or any payment
required under Section 5.01 hereof, which failure shall have resulted in an
“Event of Default” under Section 8.01(a) or Section 8.01(b) of the Indenture;




(b)

a failure by the Company to pay when due any amount required to be paid under
this Agreement or to observe and perform any covenant, condition or agreement on
its part to be observed or performed under this Agreement (other than a failure
described in Section 8.01(a) above), which failure shall continue for a period
of 90 days (or such longer period as the Issuer and the Trustee may agree to in
writing) after written notice, specifying such failure and requesting that it be
remedied, shall have been given to the Company by the Trustee or to the Company
and the Trustee by the Issuer; provided, however, that if such failure is other
than for the payment of money and is of such nature that it cannot be corrected
within the applicable period, such failure shall not constitute an “Event of
Default” so long as the Company institutes corrective action within the
applicable period and such action is being diligently pursued;




(c)

the dissolution or liquidation of the Company; or the filing by the Company of a
voluntary petition in bankruptcy; or failure by the Company promptly to lift or
bond any execution, garnishment or attachment of such consequence as will impair
its ability to make any payments under this Agreement; or the filing of a
petition or answer proposing the entry of an order for relief by a court of
competent jurisdiction against the Company under Title 11 of the United States
Code, as the same may from time to time be hereafter amended, or proposing the
reorganization, arrangement or debt readjustment of the Company under the
provisions of any bankruptcy act or under any similar act which may be hereafter
enacted and the failure of said petition or answer to be discharged or denied
within 90 days after the filing thereof or the entry of an order for relief by a
court of competent jurisdiction in any proceeding for its liquidation or
reorganization under the provisions of any bankruptcy act or under any similar
act which may be hereafter enacted; or an assignment by the Company for the
benefit of its creditors; or the entry by the Company into an agreement of
composition with its creditors (the term “dissolution or liquidation of the
Company,” as used in this subsection (c), shall not be construed to include the
cessation of the corporate existence of the Company resulting either from a
merger or consolidation of the Company into or with another corporation or a
dissolution or liquidation of the Company following a transfer of all or
substantially all of its assets as an entirety, under the conditions permitting
such actions contained in Section 6.01 hereto);




(d)

a failure by the Company to observe or perform any of the covenants, agreements
or conditions of the Company contained in the Subordinate Mortgage, the
Subordinate Security Agreement or the Subordination Agreement and such failure
shall continue for 90 days after written notice specifying such failure and
requesting that it be remedied shall have been provided to the Company; or




(e)

an acceleration of the Company’s payments under the Senior Loan Agreement or
under any loan agreement executed in connection with the issuance of Additional
Senior Indebtedness.





13




--------------------------------------------------------------------------------

Section 8.02. Force Majeure. The provisions of Section 8.01(b) hereof are
subject to the following limitations: if by reason of acts of God; strikes,
lockouts or other industrial disturbances; acts of public enemies; orders of any
kind of the government of the United States or the State, or any department,
agency, political subdivision, court or official of any of such State or any
other state which asserts regulatory jurisdiction over the Company; orders of
any kind of civil or military authority; insurrections; riots; epidemics;
landslides; lightning; earthquakes; volcanoes; fires; hurricanes; tornadoes;
storms; floods; washouts; droughts; arrests; restraint of government and people;
civil disturbances; explosions; breakage or accident to machinery; partial or
entire failure of utilities; or any cause or event not reasonably within the
control of the Company, the Company is unable in whole or in part to carry out
anyone or more of its agreements or obligations contained herein, other than its
obligations under Section 5.01 hereof, the Company shall not be deemed in
default by reason of not carrying out said agreement or agreements or performing
said obligation or obligations during the continuance of such inability. The
Company shall make reasonable effort to remedy with all reasonable dispatch the
cause or causes preventing it from carrying out its agreements, provided that
the settlement of strikes, lockouts and other industrial disturbances shall be
entirely within the discretion of the Company, and the Company shall not be
required to make settlement of strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.




Section 8.03. Remedies. (a) Upon the occurrence and continuance of any Event of
Default described in Section 8.01(a), Section 8.01(c) or Section 8.01(e) hereof,
and further upon the condition that, in accordance with the terms of the
Indenture, the Bonds shall have been declared to be immediately due and payable
pursuant to any provision of the Indenture, the Loan Payments shall without
further action, become and be immediately due and payable and the Trustee may
take whatever action may appear necessary or desirable to collect the payment
then due and to become due.




(b) Any waiver of any “Event of Default” under the Indenture and a rescission
and annulment of its consequences shall constitute a waiver of the corresponding
Event or Events of Default under this Agreement and a rescission and annulment
of the consequences thereof.




(c) Upon the occurrence and continuance of any Event of Default, the Trustee (or
the Issuer, but only with respect to the enforcement of Unassigned Rights) may
take any action at law or in equity to collect any payments then due and
thereafter to become due hereunder or to seek injunctive relief or specific
performance of any obligation, agreement or covenant of the Company hereunder.




(d) Any amounts collected from the Company pursuant to this Section 8.03 shall
be applied in accordance with the Indenture. No action taken pursuant to this
Section 8.03 shall relieve the Company from the Company’s obligations pursuant
to Section 5.01 hereof.




Section 8.04. No Remedy Exclusive. No remedy conferred upon or reserved to the
Issuer hereby is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. No delay or omission to exercise any right or
power accruing upon any Event of Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient. In order to
entitle the Issuer to exercise any remedy reserved to it in this Article VIII,
it shall not be necessary to give any notice, other than such notice as may be
herein expressly required.




Section 8.05. Reimbursement of Attorneys’ Fees. If the Company shall default
under any of the provisions hereof and the Issuer or the Trustee shall employ
attorneys or incur other reasonable and proper expenses for the collection of
payments due hereunder or for the enforcement of performance or observance of
any obligation or agreement on the part of the Company contained herein, the
Company will on demand therefore reimburse the Issuer or the Trustee, as the
case may be, for the reasonable and proper fees and expenses of such attorneys
and such other reasonable and proper expenses so incurred.








14




--------------------------------------------------------------------------------

Section 8.06. Waiver of Breach. In the event any obligation created hereby shall
be breached by either of the parties hereto and such breach shall thereafter be
waived by the other party, such waiver shall be limited to the particular breach
so waived and shall not be deemed to waive any other breach hereunder. In view
of the assignment of certain of the Issuer’s rights and interest hereunder to
the Trustee, the Issuer shall have no power to waive any Event of Default
hereunder by the Company in respect of such rights and interest without the
consent of the Trustee, and the Trustee may exercise any of the rights of the
Issuer hereunder.




ARTICLE IX

REDEMPTION OR PURCHASE OF BONDS




Section 9.01. Redemption of Bonds. The Issuer shall take or cause to be taken
the actions required by the Indenture (other than the payment of money) to
discharge the lien thereof through the redemption, or provision for payment or
redemption, of all Bonds then Outstanding, or to effect the redemption, or
provision for payment or redemption, of less than all the Bonds then
Outstanding, upon receipt by the Issuer and the Trustee from an Authorized
Company Representative of a written notice designating the principal amount of
the Bonds to be redeemed and specifying the date of redemption (which, unless
waived by the Issuer and the Trustee, shall not be less than 45 days from the
date such notice is given, or such shorter period as the Trustee and the Company
may agree from time to time) and the applicable redemption provision of the
Indenture. Unless otherwise stated therein and except with respect to a
redemption under Section 3.03 of the Indenture, such notice shall be revocable
by the Company at any time prior to the time at which the Bonds to be redeemed,
or for the payment or redemption of which provision is to be made, are first
deemed to be paid in accordance with Article VII of the Indenture. The Company
shall furnish any moneys required by the Indenture to be deposited with the
Trustee or otherwise paid by the Issuer in connection with any of the foregoing
purposes.




Section 9.02. Obligation to Prepay. (a) The Company shall be obligated to prepay
in whole or in part the amounts payable hereunder upon a Determination of
Taxability (as defined below) giving rise to a mandatory redemption of the Bonds
pursuant to Section 3.03(b) of the Indenture, by paying an amount equal to, when
added to other funds on deposit in the Redemption Account, the aggregate
principal amount of the Bonds to be redeemed pursuant to the Indenture plus
accrued interest to the redemption date.




(b) The Company shall cause a mandatory redemption to occur within 180 days
after a Determination of Taxability (as defined below) shall have occurred. A
“Determination of Taxability” shall be deemed to have occurred if, as a result
of the failure of the Company to observe any covenant, agreement or
representation in this Agreement, a final decree or judgment of any federal
court or a final action of the Internal Revenue Service determines that interest
paid or payable on any Bond is or was includible in the gross income of an Owner
of the Bonds for federal income tax purposes under the Code (other than an Owner
who is a “substantial user” or “related person” within the meaning of Section
147(a) of the Code). However, no such decree or action will be considered final
for this purpose unless the Company has been given written notice of the same,
either directly or in the name of any Owner of a Bond, and, if it so desires and
is legally allowed, has been afforded the opportunity to contest the same,
either directly or in the name of any Owner of a Bond, and until conclusion of
any appellate review, if sought. If the Trustee receives written notice from any
Owner of a Bond stating (a) that the Owner has been notified in writing by the
Internal Revenue Service that it proposes to include the interest on any Bond in
the gross income of such Owner for the reasons described therein or any other
proceeding has been instituted against such Owner which may lead to a final
decree or action as described herein, and (b) that such Owner will afford the
Company the opportunity to contest the same, either directly or in the name of
the Owner, until a conclusion of any appellate review, if sought, then the
Trustee shall promptly give notice thereof to the Company, the Issuer and the
Owner of each Bond then Outstanding. If a final decree or action as described
above thereafter occurs and the Trustee has received written notice thereof as
provided in Section 9.01 hereof at least 45 days (or such shorter period as the
Trustee and the Company may agree) prior to the redemption date, the Trustee
shall request prepayment from the Company of the amounts payable hereunder and
give notice of the redemption of the Bonds at the earliest practical date, but
not later than the date specified in this Article, and in the manner provided by
Section 3.05 of the Indenture.





15




--------------------------------------------------------------------------------

At the time of any such prepayment of the amounts payable hereunder pursuant to
this Section, the prepayment amount shall be applied, together with other
available moneys in the Redemption Account, to the redemption of the Bonds on
the date specified in the notice as provided in the Indenture, whether or not
such date is an Interest Payment Date, to the Trustee’s fees and expenses under
the Indenture accrued to such redemption of the Bonds, and to all sums due to
the Issuer under this Agreement.




Whenever the Company shall have given any notice of prepayment of the amounts
payable hereunder pursuant to this Article IX, which includes a notice for
redemption of the Bonds pursuant to the Indenture, all amounts payable under the
first paragraph of Section 9.02(a) herein shall become due and payable on the
date fixed for redemption of such Bonds.




Section 9.03. Compliance With Indenture. Anything in this Agreement to the
contrary notwithstanding, the Issuer and the Company shall take all actions
required by this Agreement and the Indenture in order to comply with the
provisions of Article III of the Indenture.




ARTICLE X

MISCELLANEOUS




Section 10.01. Term of Agreement. This Agreement shall remain in full force and
effect from the date of delivery hereof until the right, title and interest of
the Trustee in and to the Trust Estate shall have ceased, terminated and become
void in accordance with Article VII of the Indenture and until all payments
required under this Agreement shall have been made. The date first above written
shall be for identification purposes only and shall not be construed to imply
that this Agreement was executed on such date.




Section 10.02. Notices. Except as otherwise provided in this Agreement, all
notices, certificates, requests, requisitions and other communications hereunder
shall be in writing and shall be sufficiently given and shall be deemed given
when delivered or mailed as provided in the Indenture.




Section 10.03. Parties in Interest. This Agreement shall inure to the benefit of
and shall be binding upon the Issuer, the Company and their respective
successors and assigns, and no other person, firm or corporation shall have any
right, remedy or claim under or by reason of this Agreement except for rights of
payment and indemnification hereunder of the Trustee and the Registrar. Section
10.05 hereof to the contrary notwithstanding, for purposes of perfecting a
security interest in this Agreement by the Trustee, only the counterpart
delivered, pledged and assigned to the Trustee shall be deemed the original. No
security interest in this Agreement may be created by the transfer of any
counterpart thereof other than the original counterpart delivered, pledged and
assigned to the Trustee.





16




--------------------------------------------------------------------------------

Section 10.04. Documents to be Delivered to the Trustee in Relation to the
Closing. In connection with the issuance and delivery of the Bonds, the Trustee
shall receive executed copies (either in original or photostatic form) of the
following documents: (i) this Agreement; (ii) the Indenture; (iii) that certain
Bond Purchase Agreement among the Issuer, Oppenheimer & Co. and the Company;
(iv) that certain Continuing Disclosure Agreement by and among the Company, the
Trustee and Oppenheimer & Co.; (v) the Senior Loan Agreement; (vi) the
Subordinate Mortgage; (vii) the Subordinate Security Agreement; (viii) the
Subordination Agreement; (ix) that certain Environmental Indemnity Agreement
dated as of March 1, 2007 between the Company and the Trustee; (x) that certain
Assignment of Design-Build Contract (Fagen, Inc.) dated as of March 1, 2007 by
and between the Company and the Trustee; (xi) that certain Assignment of
Design-Build Contract (Jackson-Briner Joint Venture, LLC) dated as of March 1,
2007 by and between the Company and the Trustee; (xii) that certain the
Assignment of License Agreement (ICM, Inc.) dated as of March 1,2007 by and
between the Company and the Trustee; (xiii) that certain Collateral Assignment
of Com Supply Agreement (Cargill, Incorporated) dated as of March 1,2007 by and
between the Company and the Trustee; (xiv) that certain Assignment of Ethanol
Marketing Agreement (Aventine Renewable Energy, Inc.) dated as of March 1,2007
by and between the Company and the Trustee; (xv) that certain Assignment of
Distiller’s Grain Marketing Agreement (Commodity Specialist Company) dated as of
March 1, 2007 by and between the Company and the Trustee; (xvi) the Tax
Agreement; (xvii) that certain Certificate and Request of Issuer dated March 22,
2007; (xviii) that certain Certificate and Approval of Indiana Bio-Energy, LLC
dated March 22, 2007; (xix) that certain Loan Policy issued by Chicago Title
Insurance Company showing the Trustee as the insured thereunder; (xx) the VCC
Financing Statement with the Issuer as the debtor and the Trustee as the secured
party filed with the office of the Indiana Secretary of State; and (xxi) Cross
Receipts dated March 22,2007 from Oppenheimer & Co. and the Trustee.




Section 10.05. Amendments. This Agreement may be amended only by written
agreement of the Company and the Issuer and with the written consent of the
Trustee in accordance with the provisions of Section 11.05 or Section 11.06 of
the Indenture, as applicable; provided, however, that Exhibit A to this
Agreement may be amended upon compliance only with the requirements of Section
3.02 hereof.




Section 10.06. Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be an
original (except as expressly provided in Section 10.03 hereof), and such
counterparts shall together constitute but one and the same Agreement.




Section 10.07. Severability. If any clause, provision or Section of this
Agreement shall, for any reason, be held invalid or unenforceable by any court
of competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision hereof.




Section 10.08. Governing Law. This Agreement shall be governed exclusively by
and construed in accordance with the laws of the State.





17




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




CITY OF BLUFFTON, INDIANA




By: /s/ Ted L. Ellis                           

Ted L. Ellis

Mayor







[SEAL]




ATTEST:




By:  /s/ Nancy Hewitt               

Nancy Hewitt

Clerk -Treasurer







INDIANA BIO-ENERGY, LLC

By: /s/ Stephen J. Hogan                 

Stephen J. Hogan President

Signature Page to Loan Agreement








































Signature Page to Loan Agreement





18




--------------------------------------------------------------------------------

EXHIBIT A

PROJECT DESCRIPTION




The Project consists of certain solid waste disposal facilities constituting
pollution control facilities under the Act at the Plant, all as more fully
described in the Project Certificate.








A-1




--------------------------------------------------------------------------------




EXHIBIT B




[Form of Notice of Completion]




[Date]




U.S. Bank National Association

City of Bluffton

10 West Market Street, Suite 1150

City Hall

Indianapolis, Indiana 46204

128 East Market Street

Attention:  Corporate Trust

Bluffton, Indiana 46714

Attention:  Clerk-Treasurer




Ladies and Gentlemen:




This Notice of Completion is submitted pursuant to the provisions of Section
3.01 of the Loan Agreement dated as of March 1, 2007 between the City of
Bluffton, Indiana (the “Issuer”) and Indiana Bio-Energy, LLC (the “Company”),
relating to City of Bluffton, Indiana Subordinate Solid Waste Disposal Facility
Revenue Bonds, Series 2007A (Indiana Bio-Energy, LLC Ethanol Plant Project).
Capitalized terms used herein have the same meanings herein as when used in the
Indenture of Trust (except where the context otherwise requires), dated as of
March 1, 2007 between the Issuer and U.S. Bank National Association, as trustee.




The undersigned is an Authorized Company Representative and hereby certifies
that the Completion Date for the Project was                     , 20    , and
on such date all portions of the Project were fully completed in accordance with
the plans and specifications therefore, as then amended.




IN WITNESS WHEREOF, the undersigned Authorized Company Representative has caused
this Notice of Completion to be executed as of the day first above written.




INDIANA BIO-ENERGY, LLC










By:
                                                                                

                                                                                       

       Authorized Company Representative





B-1


